RENDERED: JANUARY 22, 2021; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2017-CA-1674-MR

TAMARA JAY HALL                                    APPELLANT


           APPEAL FROM LAUREL CIRCUIT COURT
v.         HONORABLE STEPHEN M. JONES, JUDGE
                 ACTION NO. 15-CI-00184


GLENAS DEWEY HALL                                   APPELLEE

                           AND


                    NO. 2018-CA-0514-MR


TAMARA JAY HALL                                    APPELLANT


           APPEAL FROM LAUREL CIRCUIT COURT
v.         HONORABLE STEPHEN M. JONES, JUDGE
                 ACTION NO. 15-CI-00184


GLENAS DEWEY HALL                                   APPELLEE
                                   OPINION
                              AFFIRMING IN PART,
                              VACATING IN PART ,
                               AND REMANDING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

COMBS, JUDGE: Tamara Hall appeals from the decree of the Laurel Family

Court entered in June 2016 that dissolved her marriage to Glenas Hall (Glen) and a

subsequent order of the Laurel Family Court entered in May 2017 that distributed

the couple’s property and divided their debts. In a separate proceeding, Tamara

appeals the court’s order directing her to post a supersedeas bond for the full fair

market value of three tracts of real property assigned by the court to Glen.

             These appeals were consolidated upon our order entered in May 2020.

On appeal, Tamara raises allegations of error regarding the family court’s

valuation of certain marital property, the distribution of marital and nonmarital

property, and its division of debt. Additionally, Tamara contends that she was

unfairly prejudiced by the court’s order entered in June 2015 that denied her

motion to recuse and its refusal to permit her more time to present her case at its

final hearing. Finally, she argues that the court erred by delegating to counsel its

duty to make independent findings of fact. Upon a thorough review of the record,

we affirm in part, vacate in part, and remand.




                                          -2-
             Tamara and Glen married in October 1973. During the marriage, the

couple established D & M Truck and Equipment Sales, Inc. (D & M). Glen bought

and sold used equipment; Tamara kept the books. The couple raised two sons,

Damian and Michael, and accumulated a substantial amount of real property. They

separated in January 2015. Glen continued to operate D & M. Tamara petitioned

the court to dissolve the marriage, and a limited decree was entered in June 2016.

             Tamara and Glen owned Village Park Properties, LLC (Village Park)

with Damian and Michael, who intervened in the dissolution action in order to

protect their interests in the company. Tamara, Damian, and Michael purchased

Glen’s interest in Village Park, but its disposition is not relevant to the appeal.

Significant other real property holdings (including another development project)

have been liquidated and nearly all distributed.

             Following a trial focused on resolution of the remaining property

issues, the court rendered its findings of fact and conclusions of law. With respect

to D & M, the family court valued the business at $315,000.00. There was a

mortgage on the real property totaling $150,000.00. The court assigned this

property -- along with the mortgage debt -- to Glen. Tamara had withdrawn

$66,000.00 from the parties’ PNC Bank account in January 2015; $30,000.00 from

the parties’ Hometown Bank account in February 2015; and $21,000.00 from the




                                          -3-
parties’ Hometown Bank account in March 2015. These sums of money were

awarded to her as an offset.

             Two additional tracts of real property with equity totalling

$128,500.00 were also assigned to Glen. The court concluded that Tamara’s

interest in the real property was offset by an additional $66,000.00 that she

withdrew from the parties’ Hometown Bank account in January 2015.

             The court awarded to Tamara two homes with an equity value of

approximately $166,000.00. She was awarded the contents of the home in which

she resided. Glen was awarded the contents of the home in which he resided.

             The court divided equally between the parties 100 shares of

Hometown Bank stock valued at $23,000.00 and a certificate of deposit valued at

$2,200. The court awarded to each party Individual Retirement Account (IRA)

accounts held in their respective names. It awarded to each party the life insurance

policy held by each one. It also awarded vehicles to each party.

             Funds remaining in an escrow account totalling $112,052.04 were

divided between the parties as follows: Glen was awarded $60,000.00 off the top

(offsetting Tamara’s earlier distribution from the account of $62,500.00); the

remainder was shared equally between them with each awarded an additional sum

of approximately $26,000.00 for a total to Glen of $86,000.00. Finally, various

items of personal property were awarded to each party. This appeal followed.


                                         -4-
             For our analysis, we have re-ordered Tamara’s arguments on appeal.

Tamara argues that the family court erred by ordering that she post a supersedeas

bond in an excessive amount. She contends that provisions of the Kentucky Rules

of Civil Procedure (CR) require that the bond amount “be fixed at such sum only

as will secure the amount recovered for the use and detention of the property, the

costs of the action, costs on appeal, interest, and damages for delay.” CR 73.04(3).

             After Tamara filed her notice of appeal, she sought to stay

enforcement of that part of the family court’s judgment awarding three tracts of

real property (with a total fair market value of $491,500.00) to Glen. She

presented to the circuit court clerk an executed supersedeas bond in the amount of

$100,000.00. Glen filed a motion objecting to the sufficiency of the bond and the

surety thereon. The family court granted his motion and ordered Tamara to post a

bond in the amount of $491,500.00.

             CR 73.06(1) provides that the sufficiency of a bond will be

determined by the trial court. Even during an appeal, the trial court retains original

jurisdiction to determine all matters relating to the right to file a supersedeas bond

-- including the amount and sufficiency thereof. CR 73.06(2). This court lacks

authority to approve a bond. Instead, we are limited to granting leave to file a

bond or to reviewing “the sufficiency of supersedeas bonds already filed in a

pending appeal.” Strunk v. Lawson, 447 S.W.3d 641, 652 (Ky. App. 2013)


                                          -5-
(quoting Henry Vogt Machine Co. v. Scruggs, 769 S.W.2d 766, 767 (Ky. App.

1989)). Whether a bond amount ordered by the trial court is excessive “appears to

be beyond the scope of our authority to say.” Id. at 652. To review Tamara’s

allegation of error would require us to consider whether the bond amount set by the

family court is excessive. We are bound by precedent holding that such review is

beyond our authority. Consequently, we refrain from addressing this issue further.

             Tamara argues that the family court’s bifurcated decree of dissolution

is void because the court failed to take testimony relevant to the residency of the

parties and the irretrievable breakdown of the marriage. The express provisions of

Kentucky Revised Statutes (KRS) 403.025 and 403.170 require proof of these

allegations. She contends that without this statutorily required testimony, the court

lacked authority to grant the decree.

             The validity of a dissolution decree is not subject to appellate review.

KY. CONST. § 115; KRS 22A.020(3). Consequently, we do not have authority to

set aside that portion of the family court’s decree dissolving a marriage. See

Kenmont Coal Co. v. Fisher, 259 S.W.2d 480, 482 (Ky. 1953) (“Decrees of

divorce are given a special sanctity in Kentucky”).

             In Clements v. Harris, 89 S.W.3d 403 (Ky. 2002), a wife appealed

from a decree of dissolution claiming that the judgment was void because her

husband had not satisfied the residency requirements. The Supreme Court of


                                         -6-
Kentucky held that although the husband was not a resident of Kentucky, the

decree of dissolution was valid. Thus, even where jurisdictional matters are

concerned, a judgment granting a divorce will be upheld. Lewis v. Lewis, 224 Ky.

18, 4 S.W.2d 1106 (1928); Weintraub v. Murphy, 240 S.W.2d 594 (Ky. 1951).

Furthermore, in her verified petition, Tamara stated that she had been resident of

the Commonwealth for more than 180 days and that the marriage was irretrievably

broken. The failure of the family court to take proof on jurisdictional issues such

as the residency of the parties is insufficient to void the judgment. Therefore, we

may not set aside the decree.

             Tamara also argues that the family court abused its discretion by

failing to recuse following a hearing conducted on June 6, 2015. She argued that at

the hearing, there was the distinct appearance of impropriety because the judge’s

secretary is Glen’s step-sister. In her brief, Tamara contends that the biased

decisions of the court in “ruling for Glen on every possible issue” clearly

demonstrate that the court was not impartial.

             As Tamara has noted, we apply an abuse-of-discretion standard when

we review a trial court’s denial of a motion to recuse. Adkins v. Wrightway

Readymix, LLC, 499 S.W.3d 286 (Ky. App. 2016) (citing Minks v. Commonwealth,

427 S.W.3d 802 (Ky. 2014)). We may reverse a trial court’s decision for abuse of

discretion only where the ruling was “arbitrary, unreasonable, unfair, or


                                         -7-
unsupported by sound legal principles.” Id. at 290 (citing Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky.1999)).

             When Tamara filed her motion, the Commonwealth’s judges were

bound by Kentucky’s Code of Judicial Conduct. The Code of Judicial Conduct

provided that a judge should recuse from deciding a case when his or her

impartiality might reasonably be questioned. Supreme Court Rule 4.300, Petzold

v. Kessler Homes, Inc., 303 S.W.3d 467 (Ky. 2010). The inquiry must be an

objective one -- made from the perspective of a reasonable observer who is

informed of all the surrounding facts and circumstances. Alred v. Commonwealth,

Judicial Conduct Commission, 395 S.W.3d 417 (Ky. 2012).

               This principle is also codified in KRS 26A.015, which requires that

a judge disqualify himself or herself “[w]here [the judge] has a personal bias or

prejudice concerning a party, or personal knowledge of disputed evidentiary facts

concerning the proceedings, or has expressed an opinion concerning the merits of

the proceeding” as well as “[w]here he has knowledge of any other circumstances

in which his impartiality might reasonably be questioned.” KRS 26A.015(2)(a)

and (e). “The burden of proof required for recusal of a trial judge is an onerous

one. There must be a showing of facts ‘of a character calculated seriously to

impair the judge’s impartiality and sway his judgment.’” Alred, 395 S.W.3d at 430

(quoting Stopher v. Commonwealth, 57 S.W.3d 787, 794 (Ky. 2001)). Judges have


                                         -8-
an obligation to decide cases except where disqualification is required.

Presbyterian Church (U.S.A) v. Edwards, 594 S.W.3d 199 (Ky. 2018).

             In Alred, the Supreme Court of Kentucky noted that the “intensity” of

a judge’s relationship with a trial participant is an important factor in assessing

whether the judge’s impartiality might reasonably be questioned. Alred, 395

S.W.3d at 429; see also Grubb v. Smith, 523 S.W.3d 409, 428 (Ky. 2017), opinion

modified on denial of reh’g (Aug. 24, 2017). The Court acknowledged a range of

circumstances between cases where a judge’s complete unfamiliarity with a trial

participant except in a judicial setting makes recusal unnecessary and cases where

a judge’s close personal relationship with a lawyer, a party, or a witness, such as a

family member or a spouse, requires recusal. Along this spectrum are cases where

a judge and a participant may have such a close relationship that a judge should

disclose the relationship to attorneys and parties in a case and, if need be, recuse.

Alred, 395 S.W.3d at 430.

             The family court’s order denying the motion to recuse was a

comprehensive rejoinder to Tamara’s allegation. The relationship identified in this

case – that the judge’s secretary is Glen’s step-sister -- is not sufficient to cause a

reasonable person to question the judge’s impartiality. Moreover, Tamara’s strong

disagreement with the family court’s findings is an insufficient basis upon which a




                                           -9-
reasonable person could question the court’s impartiality. We are satisfied that

there was no error.

             Tamara contends that the family court erred by refusing to give her an

adequate opportunity to complete her proof. She contends that time to present her

tracing evidence was unfairly cut short and that she was unable to offer an

effective rebuttal case. She also challenges the court’s failure to rule on her

motion, filed on April 17, 2017, to reopen and to supplement the record.

             By an order entered on November 18, 2016, the family court set the

matter for an eight-hour final hearing be conducted to April 11, 2017, nearly five

months later. Tamara does not indicate that she raised an objection to the time

allotted in the months leading up to the hearing date.

             At the start of its final hearing on April 11, 2017, the court reiterated

that a full day had been set aside for the matter. With ten minutes remaining in the

day, Tamara announced that she would need an additional two hours to present her

evidence. The family court declined to extend the day, and court was adjourned.

             On April 17, 2017, Tamara filed her affidavit, a flow chart, and

records tracing funds that she had withdrawn from various marital accounts.

Several days later, she filed documents in support of her claim for maintenance

showing all the expenses that she had paid after separation and documents about

which she argued that she would have testified in rebuttal.


                                         -10-
             The family court requested that Tamara produce and file in the record

more bank records adequately accounting for funds that she had withdrawn from

the couple’s accounts. She argues that that request indicated that she needed more

time to present her case. She contends that it is patently obvious that she was

prejudiced by the court’s unwillingness to extend its time limitation because the

court erroneously credited Tamara with receiving substantially more funds than

she had withdrawn and also found that Glen had paid out an inflated amount in

state and federal taxes. She indicates that the court’s confusion could have been

“cleared up” if she had been permitted to present additional testimony.

             A trial court has inherent authority and wide discretion to impose

reasonable time limits for the presentation of proof. Addison v. Addison, 463

S.W.3d 755, 762 (Ky. 2015). We may not disturb the court’s decision as long as

trial time limits are neither arbitrary nor unreasonable. Hicks v. Commonwealth,

805 S.W.2d 144, 151 (Ky. App. 1990). A court does not err by directing parties to

use court time efficiently. Id.

             At the time of the final hearing, this matter had been pending for more

than two years. Discovery had been undertaken and experts retained. It was

actively litigated, generating thousands of pages of trial court record and hours and

hours of hearings. Tamara had notice of the time limitations months ahead of the

court date. So she had adequate time to prepare and to adapt her case to fit within


                                        -11-
the court’s time-frame. While there was an abundance of documentary evidence to

present, there was relatively little live testimony. Tamara filed evidence after the

conclusion of the hearing pursuant to the court’s instruction, and there is nothing to

suggest that the court failed to take that evidence into account. The family court

did not err by limiting the time in which evidence could be presented so that the

matter could be finally resolved. The time limit was neither arbitrary nor

unreasonable. The family court did not abuse its discretion.

             Tamara also contends that the family court erred by failing to make

independent findings of fact. Characterizing the court’s distribution of assets as

“lop-sided,” Tamara attributes the court’s alleged errors to its decision to adopt

Glen’s proposed judgment nearly verbatim. She suggests that the court signed the

tendered order without a full and thorough review of the evidence presented.

             Our rules of civil procedure provide that in actions tried without a

jury, the court shall find the facts specifically and state separately its conclusions

of law. CR 52.01. In Bingham v. Bingham, 628 S.W.2d 628 (Ky. 1982), the

Supreme Court of Kentucky rejected the notion that a trial court is prohibited from

adopting proposed findings tendered by a party. A trial court does not err by

inviting counsel to submit proposed findings of fact and conclusions of law -- and

then exercising its discretion in choosing a submission. Prater v. Cabinet for

Human Res., Commonwealth of Kentucky, 954 S.W.2d 954, 956 (Ky. 1997).


                                          -12-
             We find no basis in this case upon which to conclude that the family

court abdicated to counsel its responsibility to make required findings of fact and

conclusions of law. Indeed, the court made changes to the findings of fact and

conclusions of law submitted by counsel to reflect its view of the evidence; it made

its own division of property. It is not error for a trial court to adopt as its own

findings of fact which were merely drafted by someone else. Bingham, 628

S.W.2d 628 at 629-30.

             Tamara further contends that the family court awarded substantially

more of the marital assets to Glen based upon several erroneous findings of fact.

She also argues that the court erred by failing to accept her appraisal of D & M.

             On appeal, we review the family court’s findings of fact only to

determine if they are clearly erroneous. CR 52.01. A factual finding is not clearly

erroneous if it is supported by substantial evidence. Owens-Corning Fiberglas

Corp. v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998).

             Pursuant to the provisions of KRS 403.190, the family court divides

marital property without regard to marital misconduct in just proportions

considering all relevant factors, including: the contribution of each spouse to the

acquisition of the property; the value of the property set apart to each spouse; the

duration of the parties’ marriage; and the economic circumstances of each spouse

when the distribution of the property is to become effective. The family court’s


                                          -13-
division of the marital property may not be disturbed except for an abuse of

discretion. Neidlinger v. Neidlinger, 52 S.W.3d 513, 522 (Ky. 2001), overruled on

other grounds by Smith v. McGill, 556 S.W.3d 552 (Ky. 2018).

             Summarizing again the court’s distribution of the property, we note

that the family court awarded D & M -- along with its mortgage debt -- to Glen.

Tamara’s withdrawal of $66,000.00 from the parties’ PNC Bank account in

January 2015; $30,000.00 from the parties’ Hometown Bank account in February

2015; and $21,000.00 from the parties’ Hometown Bank account in March 2015

was awarded to her as an offset. Two additional tracts of real property with equity

totalling $128,500.00 were also assigned to Glen. The court concluded that

Tamara’s interest in this real property was offset by an additional $66,000 that she

withdrew from the parties’ Hometown Bank account in January 2015. The court

assigned to Tamara two homes with an equity value of approximately $166,000.00.

             Each party was awarded the contents of the home in which he/she

resided. The court also equally divided the parties bank stock and a certificate of

deposit. The court awarded to each party the IRA accounts held in his/her name.

It awarded to each party the life insurance policy in his/her name. It also awarded

vehicles to each party. Funds held in escrow totalling $112,052.04 were divided

between the parties: Glen was awarded approximately $86,000.00, and Tamara

was awarded approximately $26,000.00.


                                        -14-
             Tamara contends that the family court erred by finding that she

withdrew $347,978.59 from the parties’ bank accounts and failed to account for it.

However, accepting her assertion, we are unable to discern how it ultimately

affected the family court’s division of the parties’ assets as summarized above.

Tamara concedes that she had the benefit of $79,978.59 taken from an escrow

account and that she withdrew a total of $127,000.00 from the parties’ other bank

accounts. She argues that she carefully accounted for those funds.

             Tamara submits that the proof showed that she withdrew $66,000.00

from Hometown Bank on January 22, 2015; $30,000.00 from Hometown Bank on

February 12, 2015; and $21,000.00 from Hometown Bank on March 19, 2015

(amounts which equal $117,000.00); plus $10,000.00 from Hometown Bank in

January 2015 for a total of $127,000.00. In its conclusions of law, the family court

determined that the equity in D & M’s real property equaled $165,000.00 and that

each party’s share of the equity would be $82,000.00. Crediting Tamara with the

$117,000.00 (that she admits she withdrew), the court awarded the entirety of the

business to Glen. This division was not inequitable from Tamara’s point of view.

The family court’s finding that Tamara failed to account for $347,978.59 -- even if

erroneous -- had no prejudicial impact on the court’s distribution of the parties’

assets. There was no reversible error.




                                         -15-
             Tamara also contends that the family court erred by dividing the funds

held in escrow totaling $112,052.04 whereby Glen received $60,000.00 off the top

(offsetting Tamara’s earlier payment from the account of $62,500.00) and the

remainder was shared equally between them with payment of approximately

$26,000.00 to each other. Tamara admits that the proof shows that she received an

advance of $79,978.59 from the original amount held in escrow. She argues that

the additional $62,500.00 that she received as maintenance should correctly be

charged as an advance against Glen’s share of the original escrow account. In light

of these figures, Tamara argues that in order to achieve an even division of the

escrow account, she should have been awarded $64,772.18 and Glen should have

been awarded $47,279.86. Tamara concedes that the family court was not bound

to divide the account equally, but she contends that the “lop-sided” division of the

escrow account whereby Glen was awarded an additional $17,492.32 was

inequitable and, therefore, an abuse of discretion. We disagree.

             Again, assuming the family court’s findings were erroneous,

we conclude that the discrepancy had no discernable prejudicial impact upon the

family court’s distribution of the escrow account since the value of Tamara’s share

of the assets still exceeded Glen’s at this point. There was no reversible error.

             Tamara additionally argues that the family court’s finding that each

party had a life insurance policy valued at approximately $77,000.00 was clearly


                                         -16-
erroneous. Instead, the evidence shows that Tamara’s policy had a cash value of

$54,637.96 and that Glen’s had a cash value of $77,111.13. Glen submits that the

error can be remedied on remand by the family court’s dividing equally the value

of the life insurance policies and awarding to each party $65,874.54. We agree,

and we direct that the family court correct this error accordingly on remand.

             Next, Tamara argues that the family court erred in its findings

concerning the value of each of their IRA accounts resulting in an inequitable

distribution. She contends that the proof showed that she had IRA accounts valued

at $117,801.37 and that Glen had IRA accounts valued at $120,666.20. Glen

submits that this error can also be remedied on remand by the family court’s

dividing equally the value of the IRA accounts and awarding to each party

$119,233.78. We agree, and we so direct the family court on remand.

             Tamara also contends that the finding of the family court that she had

received $62,000.00 in maintenance was reversible error. We agree that the proof

indicated that she received $62,500.00 in maintenance, but we are unable to

discern how the court’s slight error in her favor possibly prejudiced her. There was

no reversible error.

             Next, Tamara argues that the family court erred by failing to order the

return of personal items that she requested. She explains that these items

(including her father’s chairs, bottle collection, old coins, knives, swords, and


                                         -17-
guns) have sentimental value and that the family court’s failure to order their return

is inexcusable.

             Tamara was awarded the contents of the home in which she resided.

Additionally, Glen indicated during the court’s final hearing that she could have

any personal property in his possession. On remand, the family court should order

the return of the items specifically identified by Tamara.

             Next, we consider Tamara’s contention that the family court erred by

finding that Glen paid $130,000.00 in taxes. She disputes Glen’s testimony and

argues that records indicate that he paid less than $101,000.00. Tamara submits

that the finding is not supported by substantial evidence of record and “may have

contributed to the Court’s inequitable division of assets. . . .” Following our

review of the distribution of the parties’ assets, we are not persuaded that the

family court’s finding concerning Glen’s payment of taxes had any impact

whatsoever on its division of the property. There was no reversible error.

             Next, Tamara argues that the family court erred by reducing the equity

in the two tracts of real property awarded to Glen by $48,000 -- the debt

outstanding against them; and the equity in D & M’s real property awarded to him

by $150,000.00 -- the debt outstanding against it. She contends that the court erred

by reducing the value of the marital estate by $198,000.00 because she received no

benefit from the sums that Glen borrowed during their separation. We disagree.


                                         -18-
             As Tamara correctly notes, there is no presumption that a debt

incurred during marriage is marital and subject to division. Allison v. Allison, 246

S.W.3d 898, 907 (Ky. App. 2008). Instead, the division of debts that arise during a

marriage is based upon many factors, including: one’s participation in acquiring

the debt, receipt of the benefit of the debt, and the “economic circumstances of the

parties” to repay the debt. Neidlinger, 52 S.W.3d at 523. The burden of proof

regarding whether a debt is marital falls upon the party that incurred the debt.

Allison, 246 S.W.3d at 907. We review the family court’s decision regarding the

division of marital debts for abuse of discretion. Id.

             Tamara concedes that Glen’s records indicate that he paid more than

$100,000.00 in state and federal income taxes during 2015 and 2016 and that he

paid $1,412.00 toward her property taxes in 2015. And, while Tamara disputes

Glen’s evidence, it indicates that that he expended $31,000.00 for the parties’

health insurance costs and paid at least $1,000.00 each month toward Tamara’s

credit card debt. He also paid the costs of the parties’ life insurance and utility

bills. He paid accountant’s fees, paid interest to banks of approximately

$45,000.00, bought equipment, paid for advertising, and other costs associated

with the business. The family court did not abuse its discretion in its division of

the parties’ debts. There was no reversible error.




                                         -19-
             Finally, we address Tamara’s argument that the family court erred by

failing to value D & M as of the date of separation since the business remained

under Glen’s control throughout the parties’ separation. She contends that the

court abused its discretion by valuing the business as of the date of distribution

when it had no value beyond that of the real property.

             As the Supreme Court of Kentucky has noted, valuing a business is a

complex, subjective task. Gaskill v. Robbins, 282 S.W.3d 306 (Ky. 2009).

Consequently, we review the family court’s decision to see if it “reasonably

approximated” a business’s value. Clark v. Clark, 782 S.W.2d 56, 59 (Ky. App.

1990). Tamara argues that the family court should have accepted the appraised

value of the company as provided by her expert -- $314,169.00. However,

recognizing that this valuation is susceptible to legitimate criticism, she concedes

that the court could have reduced this value to $214,169.00 per the testimony of

Glen’s accountant.

             For purposes of this appeal, we can assume without deciding that the

family court erred by failing to value the business as of the date of separation.

Nevertheless, the court’s decision not to award Tamara any portion of the value of

D & M was not reversible error given its decision to award to Tamara the parties’

homes with equity totaling $166,000.00 The family court’s division of the marital




                                         -20-
property does not indicate that it abused its discretion. Thus, we find no reversible

error.

             Based upon the foregoing, the judgment is affirmed in part and

vacated in part. We remand for entry of an order dividing the value of the parties’

life insurance policies and retirement accounts as well as the distribution of

specific items of personal property claimed by Tamara in accord with this opinion.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Marcia A. Smith                           Mary-Ann Smyth
 Corbin, Kentucky                          Corbin, Kentucky

 David O. Smith
 Corbin, Kentucky




                                         -21-